99Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Claims 1, 6 and 11 contain subject matter of “at a first time” or “at a second time” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art. The following questions raised:
Are the first/second times referred to landscape and portrait modes of orientation of a device display?
Does a first video signal receive at a first time and a second video signal asset receive at a second time? 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The steps of “a first video asset associated with a first aspect ratio; a second video asset associated with a second aspect ratio” which render the claims 1, 6 and 11 indefinite, because the first/second video assets may be just considered as one video signal or more than one video signals i.e. composite video. Or the steps are just introducing landscape/portrait modes of a device. 

Claims 1-15: a limitation “a desired aspect ratio” which renders the claims 1-15 indefinite, e.g., the 16:9 aspect ratio creates a frame that's 78% wider than it is tall. The 4:3 aspect ratio, on the other hand, creates a frame that's 33% wider than it is tall and so on. The scope of the claimed subject matter cannot be determined which of the aspect ratio is considered as a desired aspect ratio by one having ordinary skill in the art.
What is the desired aspect ratio?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 9-11 and 14-15 are rejected under 35 U.S.C. 102a1 as being anticipated by Griffin et al., US 2018/0014049 A1, hereinafter Griffin.
Claim 1. 
Griffin teaches a method comprising: receiving, at a first time, at a device comprising a display and an orientation sensor (see fig. 2 and [0014] discloses the video streaming devices 102 are generally any devices capable of receiving and presenting digital video content. Example video streaming devices 102 may include mobile devices such as smart phones, personal digital assistants, tablets, smart watches; Internet-connected televisions; or other display devices), a plurality of assets comprising: 
a first video asset associated with a first aspect ratio; a second video asset associated with a second aspect ratio, different from the first aspect ratio; determining, at a second time, based on an output of the orientation sensor, a desired aspect ratio; (in light of the spec. regarding the video asset at [0004] discloses the video asset (e.g., a source file containing video content) matches the aspect ratio of the display on which the video asset is presented), therefore Griffin teaches in figs. 1-2 video streaming devices 102 as the source file, one may interpret the first/second video assets as landscape/portrait modes of fig. 2, or the content/composite video of the display as the first thru N video asset, e.g., the actor and actress can be considered as the first video asset and the cloud i.e. a background as the second video asset and an interface area as the third video asset and the text area as the fourth video asset and so on.)
in accordance with a determination that the desired aspect ratio is closer to the first aspect ratio than to the second aspect ratio, generating a first composite video based on the first video asset and a third video asset associated with the first aspect ratio (Griffin teaches at [0019] that the videos may each be natively captured in their respective aspect ratios (instead of being converted from one aspect ratio to another), the videos do not need to be rotated to match the orientation, and the videos do not need to be zoomed, stretched, clipped, or filled to fit the desired orientation. As a result, the displayed content may be optimized in both orientations, thereby providing a better experience for the viewer compared to traditional video players that rotate, clip, or stretch a video to fit the non-native orientation. The examiner comments: in fig. 2 illustrates all video assets are based on the first video asset i.e. the actor and actress aspect ratio); and 
presenting, via the display, the first composite video at the first aspect ratio (see fig. 2 upper picture); and in accordance with a determination that the desired aspect ratio is closer to the second aspect ratio than to the first aspect ratio (see [0022] discloses the orientation sensor 106 may detect an angular motion of the device 102 to determine when the device 102 begins to rotate. The device 102 may then request the second video from the server 120 when it can predict with a reasonable degree of certainty that an orientation change is imminent); 
generating a second composite video based on the second video asset and a fourth video asset associated with the second aspect ratio (see fig. 2 lower picture can be considered as generating the second composite video); and 
presenting, via the display, the second composite video at the second aspect ratio ((see fig. 2 lower picture presenting the second composite video). 
  
Claim 4. 
Griffin teaches the method of claim 1, wherein receiving the plurality of assets comprises receiving a first data stream ([0014] streaming devices 102 capable of receiving) comprising the first video asset and the second video asset. ([0023], the video player application 104 may concurrently receive both the first and second videos corresponding to the different aspect ratios from the video server 120).

Claim 5.
Griffin teaches the method of claim 4, wherein the first data stream comprises a plurality of frames of the first video asset interlaced with a plurality of frames of the second video asset. [0023], the video player application 104 may concurrently receive both the first and second videos corresponding to the different aspect ratios from the video server 120. 

Claims 6, 9-11 and 14-15 are rejected with similar reasons as set forth in claims 1, 4-5, respectively, above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 7-8, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable
over Griffin, and further in view of Krzyzanowski US 2013/0028446 A1.

Claim 2.
Griffin teaches the method of claim 1, wherein: the device further comprises a speaker
(Fig. 5: 518; [0032], a signal generation device 518 (e.g., a speaker)); the plurality of assets ([0016], text or other visual effects overlaid on the scene may also be placed and oriented in a manner suitable for the particular aspect ratio) further comprises a first audio asset (Fig. 5: 518: speaker); the first video asset (Fig. 2: text) is associated with the first audio asset (Fig. 5: 518:
speaker); the second video asset (Fig. 2: play button) is associated with the first audio asset (Fig. 5: 518: speaker); and the method further comprises presenting the first audio asset (Fig. 5: 518: speaker or volume) via the speaker (Fig. 5: 518: speaker), concurrently with presenting the selected video asset.
, via the display, the first composite video or the second composite2sf-4270514Application No.: 16/742,642Docket No.: 79482-20001.01 video.
Krzyzanowski teaches assigning an audio asset with an orientation (Fig. 12:120 adjust
stereo audio output based on orientation information; [0017]).
Thus, it would have been obvious to one of ordinary skill in the art at the time the
invention to combine the orientation sensor of Griffin and associate it with the audio as taught in Krzyzanowski for the purposes of enhancing user multimedia experience (Krzyzanowski,
[0003]).

Claim 3. 
Griffin teaches the method of claim 1, wherein: the device further comprises a speaker (Fig. 5: 518; [0032], a signal generation device 518 (e.g., a speaker)); 
the plurality of assets further comprises a first audio asset (Fig. 5: 518; [0032], a signal generation device 518 (e.g., a speaker)) and a second audio asset ([0041], user to set volume control, different from the first audio asset ([0041], user to set volume control (e.g. low and high));  21 sf-4161700Attorney Docket No.: 79482-20001.01 
However, Griffin may not explicitly disclose the first aspect ratio is associated with the first audio asset; 
Krzyzanowski teaches the first aspect ratio is associated with the first audio asset ([0064], When the electrical device 10 is in the second orientation (e.g. portrait), as is shown in FIG. 3, the first and third speakers 31, 33 can be selected.); the second aspect ratio is associated with the second audio asset ([0064], when the electrical device 10 is in the first orientation (e.g. landscape), as is shown in FIG. 2, the first speaker 31 and the second speaker 32 may be selected); and the method further comprises: 
in accordance with the determination that the desired aspect ratio is closer to the first aspect ratio than to the second aspect ratio ([0064], Depending on the orientation, output to the speakers 31, 32, 33 may be selected to provide stereo audio output), presenting, via the speaker, concurrently with presenting the first composite video, the first audio asset ([0064], When the electrical device 10 is in the second orientation (e.g. portrait), as is shown in FIG. 3, the first and third speakers 31, 33 can be selected.); in accordance with the determination that the desired aspect ratio is closer to the second aspect ratio than to the first aspect ratio ([0064], Depending on the orientation, output to the speakers 31, 32, 33 may be selected to provide stereo audio output), presenting, via the speaker, concurrently with presenting the first composite video, the second audio asset ([0064], when the electrical device 10 is in the first orientation (e.g. landscape), as is shown in FIG. 2, the first speaker 31 and the second speaker 32 may be selected. Also see Figs. 2, 3; Fig. 12; [0064], Depending on the orientation, output to the speakers 31, 32, 33 may be selected to provide stereo audio output).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to take the orientation sensor of Griffin and associate it with the audio as taught in Krzyzanowski for the purposes of enhancing user multimedia experience (Krzyzanowski, [0003]). 

Claims 7-8, and 12-13 are rejected with similar reasons as set forth in claims 2-3, respectively above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/JAVID A AMINI/P.E., D.Sc., Art Unit 2613